Citation Nr: 0306463	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  02-14 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to service connection for claimed coronary 
artery disease.  

2.  Entitlement to service connection for claimed benign 
prostatic hypertrophy.  

3.  Entitlement to service connection for a claimed 
gallbladder condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from February 1944 to February 
1947.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the RO.  



REMAND

In March 2003 correspondence to the Board, the veteran 
requested a personal hearing before a Veterans Law Judge at 
the RO.  As such, he must be afforded such a hearing prior to 
appellate handling of the appeal.  

Accordingly, for Due Process reasons, this matter is REMANDED 
to the RO for the following action:

The RO should take appropriate steps to 
contact the veteran in order to schedule 
him for a personal hearing before a 
Veterans Law Judge at the RO and notify 
him of that hearing.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




